Whitfield, J.
This appeal is from an order overruling a demurrer to a bill of complaint. It is in effect alleged that Parker and Makinson agreed upon a sale of land's and personal property, Reese to deposit $1,000.00 in escrow with the bank pending the delivery by Makinson of a conveyance of the property; that Makinson failed to make the conveyance, and the contract has been abandoned by both parties; but the bank refuses to return the $1,000.00 to Parker without an order of court, upon the ground that Makinson had given notice to the bank not to deliver the deposit to Parker as he claimed a right to it. The prayer is that Makinson’s claim be barred, and that the bank be required to pay the $1,000.00 to Parker, and for general relief.
Under certain circumstances the bank as a mere stakeholder may have relief in equity; but on the facts alleged by the complainant Parker, he had an adequate remedy at law if his deposit of money is unlawfully withheld from him, and the demurrer to the bill of complaint should have been sustained. v
Order reversed.
Taylor, C. J., and Shackleford, Cockrell and Ellis, JJ., coueur.